Citation Nr: 1548413	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  11-05 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected disabilities.  

2.  Entitlement to service connection for a left foot disorder, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION


The Veteran had active service from January 1973 to July 1973.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A claim for service connection for a left knee disorder, broken left foot, instability of the right lower extremity, and a claim to reopen service connection for a low back disorder was received in February 2009.  

In May 2014, the Board reopened service connection for a low back disorder and 
remanded the issues on appeal for further development.  

In May 2015, the Board granted entitlement to service connection for the Veteran's low back disability and right lower extremity radiculopathy and remanded the issues of service connection for left knee and left foot disorders for additional development.  

The issue of service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Closed left foot fracture was not caused by military service or a service-connected disability.  

CONCLUSION OF LAW

The criteria for an award of service connection for closed left foot fracture or its residuals have not been met.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

In a letter dated in March 2009, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim at issue; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Next, the "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded VA examinations that, taken together, are fully adequate to decide the claim.  The examiners indicated that the Veteran's claims file was reviewed and fully explained the basis for the opinions provided.  

This matter was remanded in May 2015 in order to obtain Social Security Administration disability records and to afford the Veteran a VA examination in connection with his left knee and left foot claims.  Subsequently, the Social Security Administration records were associated with the claims file and the Veteran was afforded an additional VA examination in June 2015 that complied with the remand instructions.  As such, the Board finds that there has been substantial compliance with the terms of the multiple remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


II.  Service connection.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a)-(b).  VA will not concede aggravation unless there is medical evidence created prior to aggravation or at any time between the onset of aggravation and the current level of disability that shows a baseline of the disability.  38 C.F.R. § 3.310(b).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran contends that he has a fracture of the left foot as a result of a fall in August 2008.  He contends that his service-connected disabilities, to include his back, right ankle and right lower extremity disabilities, caused him to fall and break his left foot.

An October 2008 VA treatment record notes that the Veteran had a navicular chip fracture in the left foot.  In the February 2009 claim, the Veteran contended that instability in his right lower extremity, aggravated by his low back disorder, caused him to fall and break his left foot.

A February 2008 VA treatment note indicated that the Veteran had foot pain secondary to recent navicular fracture.

In order to determine whether the Veteran has a left foot fracture that was caused by military service or a service-connected disability, the Veteran was afforded several VA examinations.

A VA examination in October 2009 yielded a diagnosis of old healed fractures of the talus, navicular joints of left foot, and healed fractures of right ankle.  The examiner opined that the Veteran's broken left foot was less likely than not caused by, or a result of, his previous right malleolar and fibular fractures.  

The examiner noted that the Veteran had been evaluated by the podiatry service on 08/11/2008.  The Chief of Podiatry noted that he had a small dorsal chip fracture of the navicular and talus bones.  There was no displacement.  He was treated with a Cam walker, and his foot apparently healed.  The examiner stated that "I see no reasonable connection between the fractured left foot and his prior fracture of the right ankle.  There would be more of an association with his lower back problem than with the previously fractured right foot."

The Veteran was afforded an additional examination in November 2014.  The examiner indicated that the Veteran's claims file was available and reviewed in connection with the examination and report.  

Regarding whether any left foot disability was due to or aggravated by the Veteran's documented August 2008 fall, the examiner opined in the negative.  The examiner stated that there was no medical evidence of treatment for the left foot.  The Veteran stated he fractured his foot during a fall which occurred after he was in service. Therefore, the trauma did not occur while in the service and was not service-connected.  Regarding whether the left foot disability was either due to, or aggravated by, the Veteran's service-connected right ankle disability, to include as due to an altered gait, the examiner also opined in the negative.  The examiner found that the Veteran's symptoms were subjective only and the objective examination was normal. There was no objective evidence of a chronic condition.  

The Veteran was afforded a VA examination in June 2015.  The examiner indicated that the Veteran's claims file was available and reviewed in connection with the examination and report.  After examination, the examiner opined that it was less likely than not (less than 50/50 probability) that the veteran's left foot disorder was caused or aggravated by the service-connected right ankle disability, low back disabilities, or right lower extremity radiculopathy.  

Current clinical examination findings were most consistent with a diagnosis of closed left foot fracture, healed, with chronic foot pain secondary to diabetic neuropathy.  The Veteran was noted to be a non-Insulin dependent diabetic, type II, on oral medications.  X-ray evidence indicated an avulsion fracture of distal left foot talus and navicular bones, after fall on Aug 2, 2008.  A podiatrist interpreted a small dorsal chip fracture of navicular and talus with no displacement.  Conservative treatment was recommended with CAM walker.  

The examiner also noted that (i) the left foot fracture occurred years after completion of military service, and that there was no radiographic evidence of objective residuals of the healed fracture, (ii) the left foot fracture occurred due to a fall in 2008, with no established nexus to the onset of low back pain, or onset of right ankle fracture, or onset of right lower extremity radiculopathy, and (iii) the left foot fracture occurred due to loss of balance, with contributing multiple factors of chronic back pain, right lower extremity pain, and diabetic neuropathic pain.  The examiner found that the medical evidence reviewed was not sufficient to establish a baseline level of severity regarding the left foot, and that the Veteran's left foot disorder was not likely aggravated (permanently worsened in severity beyond a natural progression) by the service-connected right ankle disability, low back
Disabilities, or right lower extremity radiculopathy

The examiner concluded that it was more likely that the current left foot symptoms were due to diabetic neuropathy, rather than to the aforementioned service-connected conditions of right ankle disability, low back disabilities, or right lower extremity radiculopathy.  Current clinical examination findings were most consistent with a diagnosis of closed left foot fracture, healed, with chronic foot pain secondary to diabetic neuropathy.  

Analysis

There is no dispute that the left foot fracture occurred in August 2008, many years after military service and was not directly incurred during active duty.  Accordingly, the evidence is against service connection on a direct basis.

The Veteran does contend that the fall resulting in the foot fracture was caused by service-connected disabilities, to include those of the right ankle, low back, or right lower extremity radiculopathy.  

Although have uniformly found that the fracture healed with no objective residuals it occurred near the time of his claim for benefits and he had some demonstrable residuals near the time of his claim.  The current disability requirement is thus satisfied.  See Romanowsky v. Shinseki, 26 Vet. App. 303 (2013) (The current disability requirement could be satisfied by a diagnosis shortly before a claim is filed).    


In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In this case, the VA examiners reviewed the Veteran claims file and were apprised of the medical history and the Veteran's contentions regarding his claim.  After examination and review, the examiners provided definite opinions supported by reasons based on that evidence.  As such, the opinions are highly probative.  

Examiners have found that there is no medical evidence that would establish a baseline for the disability, as would be required by 38 C.F.R. § 3.310(b).  This conclusion is supported by the findings of no current left foot fracture residuals, which would indicate that there was no increase in the underlying disability.

The Veteran has contended on his that his left foot fracture was the result of his service-connected back and lower extremity disabilities.  In this regard, lay witnesses are competent to provide testimony or statements relating to symptoms or facts that are observable and within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).  Specifically, in Jandreau, 492 F.3d 1372  (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, the Veteran would be competent to report the timing of service connected injuries or associated weakness in service connected joints leading to the fall and injury; but he has not done so.  Hence, the opinions of the Veteran in this regard are insufficient to satisfy the requirements for secondary service connection.  Additionally, the left foot fracture is not a chronic disease, and as such lay evidence of continuity of symptomatology cannot serve as an independent basis for an award of service connection (although this has also not been reported).

In summary, the medical evidence in this case is against the claim.  As such, the preponderance of the evidence is against service connection.  Reasonable doubt does not arise and the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for closed left foot fracture is denied.


REMAND

The Veteran's left knee claim was remanded in May 2015 for additional VA examination.  The Board noted that the November 2014 VA examiner found that the Veteran did not have, and had never had, a left knee disability.  The Board noted that a July 2012 VA treatment note indicated that the Veteran had degenerative joint disease of both knees, and that a January 2009 VA treatment record noted that the Veteran had bilateral knee arthralgia.  The claim was remanded for an opinion as to the etiology of the left knee disorders.

The June 2015 VA examiner did not find that the Veteran had either of the above noted conditions.  Rather, the examiner gave a diagnosis of left knee strain and found that the condition was less likely than not caused by the service-connected right ankle disability, low back disabilities, or right lower extremity radiculopathy.  However, the examiner did not specifically address the other diagnoses made during the appeal period or indicate whether such diagnoses were made in error or are in remission.  Romanowsky, v. Shinseki, 26 Vet. App. 303 (2013); Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, additional opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA opinion in connection with his left knee claim.  The claims file must be reviewed by the examiner.  Based on his/her review of the case, the examiner is specifically requested to respond to the following: 

Did the Veteran have a left knee degenerative joint disease or left knee arthralgia at any time since February 2009?  In this regard, was the July 2012 VA treatment note indicating that the Veteran had degenerative joint disease of both knees, and the January 2009 VA treatment record noting that the Veteran had bilateral knee arthralgia, made in error, did these disabilities go into remission, or was the arthralgia not a disease or disability?

If the previous diagnoses were for conditions that have gone into remission, is it at least as likely as not (50 percent or greater probability) that the diagnosed left knee disability  was caused by service, or the service-connected right ankle disability, low back disabilities, or right lower extremity radiculopathy?  

Is it at least as likely as not (50 percent or greater probability) that the diagnosed left knee disability was aggravated (permanently worsened in severity beyond a natural progression) by service, or the service-connected right ankle disability, low back disabilities, or right lower extremity radiculopathy?

If aggravated, is there medical evidence created prior to aggravation or at any time between the onset of aggravation and the current level of disability that shows a baseline of the knee disability prior to aggravation?

In offering any opinion, the examiner must consider the Veteran's statements regarding the incurrence of his claimed disorder and the continuity of symptomatology.  The reasons for any opinion offered should be provided.  

If the examiner cannot provide an opinion without resorting to speculation, the examiner must whether the inability to provide the needed opinion is due to the limits of the examiner's medical knowledge; the limits of medical knowledge in general; or there is additional evidence, which if obtained, would permit the opinion to be provided.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


